Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s preliminary amendments filed on March 24, 2020.

Claims 1-20 are pending. Claims 3,5-8 and 10-15 have been amended. Claims 16-20 are new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haleem (WO 2015/149940) in view of Eichorn (WO 2007/039573).
Haleem on page 2 teaches dyes of applicant’s claimed formula (I) as claimed in claims 1,3 and 4:

    PNG
    media_image1.png
    693
    893
    media_image1.png
    Greyscale

Haleem teaches on pages 3 and 4, the limitation of claims 5 and 6:


    PNG
    media_image2.png
    749
    697
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    756
    653
    media_image3.png
    Greyscale


Haleem teaches on page 7 the limitation of claim 7:


    PNG
    media_image4.png
    495
    606
    media_image4.png
    Greyscale

Haleem teaches combining the 1-30 parts dye and 70-99.99% water or organic solvents (page 25) and using the dyes in printing inks, inkjet inks or dyebaths (pages 30-31). Haleem teaches dye mixtures with other known dyestuffs and dyeings and prints produced with good wet/washing fastness properties and excellent lightfastness (page 32). The dyes also exhibit good resistance to oxidation agents (page 32).
Haleem does not teach dyes of formula (II) or (III).




    PNG
    media_image5.png
    176
    326
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    199
    525
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    232
    657
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    584
    721
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    39
    584
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    36
    889
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    428
    712
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    856
    610
    media_image12.png
    Greyscale


It would have obvious to one of ordinary skill in the art at the time the invention was made to modify the dyes mixtures, dyeing methods and dyed substrates of Haleem by incorporating the dyes of claimed formula (II) and (III) as Eichorn teach the dyes are used in dye mixtures with similar solvents and water to color similar substrates by similar methods for the benefit of producing dyeings and prints with good wetfastness properties and bright shades. It is well known in the dyeing and printing art to combine different dyes of different colors to arrive at different shades based on the desired aesthetic. Haleem and Eichorn are in analogous are of dyeing and printing by pastes and ink jet ink similar fabric substrates using mixtures of effective textile dyes to provide the dyes substrates with similar benefits of good wetfastness. Eichorn and Haleem both invite the inclusion of dye mixtures. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, see In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980).
Regarding the claimed proportions of each dyes, Eichorn and Haleem both teach using overlapping concentrations and invite the inclusion of water and organic solvents. Selecting the amount of the claimed dyes (I), (II) and (III) would be obvious as the dyes In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MFEP 2131.03 and MPEP 2144.05I.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps. Claims 13 and 18 provide for the use of dye mixture and composition, respectively, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13 and 18 are rejected under 35 U.S.C. 101  because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/